Exhibit 10.1

ASIA PACIFIC BOILER CORPORATION
Unit 10 & 11, 26th Floor, Lippo Centre, Tower 2,

89 Queensway Admiralty, Hong Kong

February 14, 2014

Million Place Investments Limited

c/o Unit 10 & 11, 26th Floor, Lippo Centre, Tower 2,

89 Queensway Admiralty, Hong Kong

 

Inner Mongolia Yulong Pump Production Co. Ltd.

No 3 ,Industrial Road, Ke’ Zhen’

Wuchuan County, Hohhot City

PRC

Attention: Gong Chin Ong

Hohhot Devotion Boiler General Company Private Limited

No4, Shui Quan Cun, Ha La He Shao Village

Wu Chuan County, Inner Mongolia

PRC

Attention:  Qin Xiu San

 

Dear Sirs:

 

Re:      Letter of Intent

This Letter of Intent ("LOI") confirms the mutual intention of Asia Pacific
Boiler Corporation ("APB"), a Nevada corporation, Million Place Investments
Limited, ("MPI"), a British Virgin Islands corporation, Inner Mongolia Yulong
Pump Production Co. Ltd. (“Yulong Pump”), a People’s Republic of China (“PRC”)
corporation, and Hohhot Devotion Boiler General Company Private Limited
(“Devotion Boiler”), a PRC corporation (  each a “Party” and collectively, the
"Parties") to enter into negotiations regarding the acquisition by APB  of all
of the issued and outstanding shares of MPI (the "Transaction").   This letter
is not intended to create legally binding obligations except as set out in
sections 2, 4, 5, 6, 7, and 8  below but will serve as the basis for negotiating
a definitive agreement leading to the completion of the Transaction.


1.                  THE TRANSACTION


1.1              STRUCTURE:  THE TRANSACTION MAY BE EFFECTED IN ONE OF SEVERAL
DIFFERENT WAYS, INCLUDING A SHARE PURCHASE OR A SHARE EXCHANGE WHEREBY APB
PURCHASES THE SHARES OF MPI FROM ITS SHAREHOLDERS IN EXCHANGE FOR SHARES OF
APB. 


THE PARTIES WILL JOINTLY DETERMINE THE OPTIMUM STRUCTURE FOR THE TRANSACTION IN
ORDER TO BEST SATISFY TAX PLANNING, REGULATORY AND OTHER CONSIDERATIONS.

1.2       Acquisition of Subsidiaries: Whereas MPI is the direct and beneficial
owner of 49% of the issued and outstanding securities of Yulong Pump, the
definitive agreement under which the parties will agree to carry out the
Transaction (the "Definitive Agreement") will contemplate the acquisition by
MPI, either prior to, or concurrent with, the closing of the Transaction (the
“Closing”), of an option to acquire not less than 51% of the issued and
outstanding capital stock of Yulong Pump.   Additionally, the Definitive
Agreement will contemplate the acquisition by Yulong Pump, within six (6) months
of the Closing, of 100% of Devotion Boiler.  

--------------------------------------------------------------------------------

 

1.3       Terms and Conditions: The Definitive Agreement will contain provisions
that are customary for a transaction of this nature, and will include (but not
be limited to) representations and warranties of each APB, MPI, the shareholders
of MPI. The closing conditions in favour of the Parties will include, without
limitation, the following:


(I)                 CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN ABOVE
SUBSECTION 1.2 IN A FORM APPROVED BY THE PARTIES;


(II)               RECEIPT OF ALL REQUIRED REGULATORY APPROVALS TO THE CARRYING
OUT OF THE TRANSACTION;


(III)             APPROVALS OF THE BOARDS OF DIRECTORS OF APB AND MPI AND THE
SHAREHOLDERS OF MPI;


(IV)             OBTAINING ALL REQUIRED CONSENTS OF THIRD PARTIES;


(V)               COMPLETION OF ALL REQUIRED AUDITED AND UNAUDITED FINANCIAL
STATEMENTS OF MPI, YULONG PUMP, AND DEVOTION BOILER, PREPARED IN ACCORDANCE WITH
US GAAP AND AUDITED AND BY A PCAOB REGISTERED AUDIT FIRM;


(VI)             APB AND ITS ACCOUNTANT HAVING HAD A REASONABLE OPPORTUNITY TO
REVIEW THE FOREGOING FINANCIAL STATEMENTS (INCLUDING CORPORATE TAX RETURNS,
GENERAL LEDGER LISTINGS, ADJUSTING ENTRIES AND OPENING TRIAL BALANCES) OF EACH
MPI, YULONG PUMP, AND DEVOTION BOILER, AND THAT BOTH APB AND ITS ACCOUNTANT ARE
SATISFIED WITH THE CONTENT OF SUCH FINANCIAL STATEMENTS;


(VII)           COMPLETION, TO THEIR RESPECTIVE SOLE SATISFACTION, OF DUE
DILIGENCE BY APB AND MPI OF EACH OTHER, AND OF YULONG PUMP AND DEVOTION BOILER;


(VIII)         NO MATERIAL CHANGE IN THE EMPLOYMENT AGREEMENTS OF EITHER PARTY
WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY;


(IX)             ALL REPRESENTATIONS IN THE DEFINITIVE AGREEMENT BEING ACCURATE
AS OF THE CLOSING OF THE TRANSACTION;


(X)               NO ADVERSE MATERIAL CHANGE IN THE BUSINESS OR FINANCIAL
CONDITION OF APB, MPI, YULONG PUMP, OR DEVOTION BOILER SINCE THE EXECUTION OF
THE DEFINITIVE AGREEMENT;


(XI)             CLOSING OF THE TRANSACTION TO BE COMPLETED ON A BEST EFFORTS
BASIS BY BOTH PARTIES WITHIN THE FOLLOWING PARAMETERS:

A.                 NOTICE OF COMPLETION OF SUBSTANTIAL DUE DILIGENCE AND BOARD
APPROVAL BY BOTH PARTIES BY MARCH 31, 2014;

B.                 EXECUTION OF DEFINITIVE AGREEMENT BY MAY 15, 2014;

C.                 RECEIPT OF ALL REQUIRED SHAREHOLDER APPROVALS FROM MPI BY MAY
31, 2014; AND

 

2



--------------------------------------------------------------------------------



 

D.                 CLOSING OF TRANSACTION BY JUNE 15, 2014.

 

The Parties will work diligently during this period but recognize that
regulatory and other market delays may require adjustments to this timetable.

 


2.                  DUE DILIGENCE

Once the Parties have signed this letter, each Party will give the other full
access to all of its (i) books, records, business plans, financial and operating
data and all other information; (ii) assets and operations; and (iii) personnel.

 

In the event that the Parties do not notify each other in writing prior to 5:00
p.m. (Hong Kong  time) on March 31, 2014 (or such later date as the parties may
mutually agree upon) that the results of their investigations are satisfactory
and they are willing to negotiate and enter into the Definitive Agreement, this
letter agreement will terminate and be of no further force or effect.

 


3.                  DEFINITIVE AGREEMENT

Upon the satisfactory completion of diligence by the Parties in accordance with
above Section 2, the Parties will negotiate the terms of the Definitive
Agreement, acting reasonably and in good faith, with a view to executing the
agreement on or before May 15, 2014. 


4.                  STANDSTILL 

 

During the period from the satisfactory completion of diligence until this
letter agreement is either superseded by the Definitive Agreement or terminated
pursuant to section 2, each of MPI, Yulong Pump, and Devotion Boiler agrees that
it will:


(A)                    NOT SOLICIT OFFERS OR HAVE DISCUSSION WITH ANY THIRD
PARTIES REGARDING ITS SALE OF ITS SHARES OR ASSETS OR ANY OTHER FORM OF BUSINESS
COMBINATION,


(B)                   CONDUCT ITS BUSINESS ONLY IN, AND NOT TAKE ANY ACTION
EXCEPT IN, THE USUAL, ORDINARY AND REGULAR COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE, AND


(C)                    NOT PAY ANY DIVIDENDS ENGAGE IN NON-ARMS LENGTH
TRANSACTIONS WITH THEIR SHAREHOLDERS, OR REDEEM IN EXCESS OF 1% OF ITS CURRENTLY
OUTSTANDING SHARES. 


 


5.                  EXPENSES   


EACH PARTY WILL BE RESPONSIBLE FOR ITS OWN COSTS AND CHARGES INCURRED WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN INCLUDING, WITHOUT LIMITATION,
ALL COSTS AND CHARGES INCURRED PRIOR TO THE DATE OF THIS LOI AND ALL LEGAL AND
ACCOUNTING FEES AND DISBURSEMENTS RELATING TO PREPARING THE DEFINITIVE AGREEMENT
OR OTHERWISE RELATING TO THE TRANSACTION.


6.                  PUBLICITY 

No Party will make any announcement, issue any press release or otherwise
disclose the existence of this letter, without the prior written consent of the
other Party. MPI, Yulong Pump, and Devotion Boiler acknowledge that, as a
reporting issuer, APB will be required to make public disclosure regarding this
LOI and the Transaction.

 

3

--------------------------------------------------------------------------------

 

 


7.                  CONFIDENTIALITY AGREEMENTS

Subject to above Section 6, each Party agrees to keep the existence and the
terms of this LOI confidential and will not make any disclosure except where
disclosure is required by law.  In addition, each Party agrees that any
information provided to the other in connection with the negotiation and
entering into of the Definitive Agreement for the Transaction will be maintained
in confidence, will not be disclosed to any other Party, other than each Party’s
respective professional advisors, except where disclosure is compelled by
applicable law and will not be used by the Party for any purpose other than the
evaluation and completion of the Transaction.  Each Party will ensure that its
respective officers, directors, employees and consultants will agree to maintain
all information in connection with this Letter of Intent and the business
combination transactions confidential.  All obligations regarding
confidentiality will survive termination of this LOI.


8.                  GENERAL 

This letter will be governed by and construed in accordance with the laws of the
State of Nevada.  APB, MPI, Yulong Pump, and Devotion Boiler hereby submit to
the jurisdiction of the State of Nevada with respect to any matters arising out
of this letter.

 

Upon the written confirmation of the general terms and conditions set out in
this letter by the Parties, Sections 2, 4, 5, 6, 7, and 8 of this LOI will be
binding on the Parties.  Sections 1 and 3 of this Agreement will constitute a
non-legally binding provisions and will not impose upon the parties any
obligation to consummate the Transaction. 

 

If you are in agreement with the foregoing, please confirm that this letter
accurately sets forth your understanding of the terms of the proposed
Transaction and the other matters set forth herein, by signing a copy of this
letter below and returning it to us prior to 5:00 p.m. (Hong Kong time) on
February 14, 2014 failing which this letter will be null and void. 

 

This letter may be executed in any number of counterparts, each of when executed
and delivered (including by way of facsimile) is an original but all of which
taken together will constitute one and the same instrument.

 

We look forward to working together.

 

Yours very truly,

ASIA PACIFIC BOILER CORPORATION

 

 

Per: /s/Qin Xiu San  

Qin Xiu Shan

Its: President

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

THIS LETTER OF INTENT is hereby accepted on the terms and conditions set forth
herein this 14 day of February, 2014:

 

 

 

Million Place Investments Limited.

 

Per: John Gong Chin Ong  

Authorized Signatory

  

 

 

INNER MONGOLIA YULONG PUMP PRODUCTION CO. LTD.

 

Per: /s/  Qin Xiu Shan

Authorized Signatory

 

  

 

HOHHOT DEVOTION BOILER GENERAL COMPANY PRIVATE LIMITED

 

Per: Authorized Signatory  

Authorized Signatory

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

